DETAILED ACTION

In the reply filed 1/12/2022, claims 1, 3, and 5 are amended. Claims 1-3, 5, and 7-10 are currently pending.  
It is noted that Applicant’s amended claims did not utilize proper formatting for indicating added text (see, for example, “formed in a sheet structure” in claim 1 should have been underlined). For the assurance of quality examination, Applicant is reminded to properly indicate amended text using underlines, strikethroughs, etc. as set forth in MPEP 714. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Soo (KR 20160093868 A).

Regarding claim 1, Soo teaches:  a stroller comprising: a stroller frame (see various frame members including but not limited to 100,  200, 900) comprising a connecting component (see the transverse bar labeled “A” in the annotated figure below); and a storage basket (including at least basket elements 140 and 700 ) installed under the stroller frame, and the storage basket comprising a connecting piece (see the basket wall portion of the storage element labeled “B” in the annotated figure below) formed in a sheet structure, and the connecting piece being detachably connected to the connecting component and extending along an axial direction of the connecting component (as shown in annotated Fig. 10c below) so as to partition the storage basket into two front and back storage chambers (the storage chambers respectively defined by elements 140 and 700). Relevant elements are best shown in Figs. 1a, 2a, and 10a-e.

    PNG
    media_image1.png
    526
    900
    media_image1.png
    Greyscale

Based at least on the figures, those having ordinary skill in the art would understand that the connecting piece wraps around and connects with the connecting component the same way that the other sidewalls connect to the u-shaped frame portion 130 ( i.e. via wrapping over and connecting using VELCRO strips B2). Although it is understood that Soo teaches this feature, it is noted that this feature is also obvious since connection in this way facilitates full removal of the fabric components for washing.

Regarding claim 2, Soo further teaches: wherein the stroller frame comprises two rear legs (see opposing sides of element 130, between which the connecting component extends), and the connecting component (A) is connected between the two rear legs of the stroller frame. See the annotated version of Fig. 10c, above.  

Regarding claim 3, Soo further teaches: wherein the at least one connecting piece hangs on the connecting component. See the annotated version of Fig. 10c, above.  

Regarding claim 5, Soo further teaches: a first connecting mechanism (VELCRO fasteners B2 located on the connecting piece) disposed on the connecting piece, and after the connecting piece is folded relative to the connecting component, the first connecting mechanism being for connecting parts of the folded connecting piece located at two opposite sides of the connecting component. See the annotated version of Fig. 10c, above.  

Regarding claim 7, Soo further teaches: wherein the stroller frame further comprises a basket tube (see the u-shaped portion of basket frame element 130), and the storage basket is connected to the basket tube. See the annotated version of Fig. 10c, above.  

Regarding claim 8, Soo further teaches: a second connecting mechanism for detachably connecting the storage basket to the basket tube. VELCRO fasteners B2 are used to removably fasten all four walls of the basket around respective frame components. The second connecting mechanism corresponds to VELCRO fasteners B2 which are used for securing three basket walls to the tube (the fourth basket wall is secured to the connecting component using the first connecting mechanism). See the annotated version of Fig. 10c, above.  

Regarding claim 9, Soo further teaches: wherein the basket tube is formed in a U shape. See the annotated version of Fig. 10c, above.  

Regarding claim 10, Soo further teaches: wherein the connecting component is a traverse rod. See the annotated version of Fig. 10c, above.  


Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618